—Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered November 23, 1998, which confirmed the Referee’s report and directed recovery by the derivative plaintiff, 95 Avenue B Corp. as against defendant Harriet Marion in the amount of $47,400 plus interest, costs and disbursements, unanimously affirmed, without costs.
The Referee’s determinations at the accounting hearing, which were accepted by the IAS Court, are not against the weight of the evidence, and we decline to disturb her credibility determinations. Concur—Rosenberger, J. P., Ellerin, Wallach, Lerner and Andrias, JJ.